01-15-00834-CR
                                   CHRIS DANIEL
46ft                           HARRIS COUNTY DISTRICT CLERK



                                                                              FILED IN
September 18, 2015                                                     1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
HONORABLE SUSAN BROWN                                                  10/1/2015 10:04:12 AM
185™ DISTRICT COURT                                                    CHRISTOPHER A. PRINE
HARRIS COUNTY                                                                   Clerk



Defendant’s Name- JOHN CRUZ BUENTELLO

Cause No. 1450047

Court.   185™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause.

Notice of Appeal Filed Date: 09/15/15
Sentence Imposed Date: 09/15/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


D Bullock
Criminal Post Trial Deputy

CC- Devon Anderson
    District Attorney
    Appellate Division
    Hams County, Texas

    CARRIE LOGAN (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                    1201 Franklin PO Box 4651 Houston, Texas 77210-4651
v                                                    Cause No.      mwn
                                                     THE STATE OF TEXAS
                                                                                                                                    5 < 8 j/jh              k
    Defendant (Printed name)                                         Attorney (Printed name)
                                                                                       /
                           Chris Daniel
                                                                     State Bar Number                   .             .             .
                           District Clerk
                           SEP 1 5 2015                              Address
                  Time-.    Harris County. Texas
                                                                                   Kirin.
                                                                     Telephone Number
    The defendant (cneckeriHbrat apply):
                   REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
         *        appellate counsel to represent him
                  ASKS the Court to ORDER that a free record be provided to him
                  ASKS the court to set BAIL
           Accordingly. Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
    Granting the requested relief

             s'
    Defendaijf (Signature)                                         defendant’s Printed                        .
    SWORN TO AND SUBSCRIBED BEFORE ME ON                                 SEP I 5 /fe;
                                                                                                                      •2
    By Deputy District Clerk of Harris County, Texas
                                                                                                                  16J.


    C \Users\thrislmaczepmski\Desktop\TRlAL INFOIAPPEAL SOPS & 1NFOVNOTICE OF APPEAL (2 paaes-wout AfTirmation) doc        Page 1 of2
                                                               1/09/08
                                                            ORDER

          On         SEP 1 § 2015          the Court conducted a hearing and FINDS that defendant / appellant

               IS NOT indigent at this time
          H'TsTiidigent for the purpose of
                         employing counsel




      —
                         paying   for a cleik's and court reporter's record
                     O-empl'oying counsel or paying for a clerk's and court leporter's record
The Court ORDERS that
          Counsel's motion to withdraw       ((TGRANTÿ/ DENIED.
          Defendant / appellant’s motion (to be found indigent) is DENIED
          Defendant's / appellant's motion       is   GRANTED and
               n                                                                (attorney's name & bar card number)
                   is   APPOINTED to represent defendant / appellant on       appeal




                                                                                                                  ...
               HJÿriie"couRT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                   defendant / appellant       M°\0
BAIL IS
          SET at $   _
          TO CON riNUE as presently set
          DENIED and           SET at No BOND (Felony Only)
                          is
                                                                                                          V       h
                                                                                                                         $\
                                         m
DAT C SIGNED
                               SEP i §
                                                                      (h
                                                                  JUDGE PRESIDING,
                                                                       DISTRICT COURT/
                                                                                                      fiÿVjf
                                                                                                       §?
                                                                                                                            /OJA
                                                                  COUNT Y CRIMINAL COURT AT LA                    jo
                                                                  HARRIS COUNTY, TEXAS




C \Uscrs\chnstina tzepmsUDesktopVI RIA1 INFOVAPPFAL SOPS & INFO\NOTlCE Or APPEAI (2 pagcs-wout Affirmation) dot       Page 2 of 2
                                                            1/09/08
*                                                Cause No.
                                                                 UlfroH7                                                m
THE STATE        OF   TEXAS                                                 IN THE            DISTRICT COURT

                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                    , Defendant                              HARRIS COUNTY, TEXAS

          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case.
             is not a plea-bargain case, and the defendant has the right of appeal, [or]
    n        is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
    I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
    I I      is a plea-bargain case, and the defendant has NO right of appeal, [or]




                —
    I I      the defendant has waived the right of appeal.

                                                                                     SEP i
Judge
     d G-                                                               Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review



Defei                                                                   Defendant's Counsel

Mailing Address-  _ f            ILED                                   State Bar of Texas ID number:            3WS1W [
Telephone number: _
                                £«r?c?S!&                               Mailing Address:
                       . SEP I !> 2015
Fax number (if arjty?®         "srrls
                                                                        Telephone number:
                      By.
                                    Deputy                              Fax number (if any)-
* “A defendant in a cnminal case has the nght of appeal under these rules The trial court shall enter a certification of the defendant's
nght to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal ” TEXAS RULES OF APPELLATE PROCEDURE
25 2(a)(2)


                                                               CLERK
                                                                                                                      9/1/2011
                                            PAUPER’S OATH ON APPEAL
CAUSE NO.:
                 \MSOO4-)                                                      OFFENSE                                L-T
THE STATE OF TEXAS                                                                        _ DISTRICT COURT . L[F&'
VS.                                                                            OF
                            oe*ry      -Velio                                  HARRIS COUNTY, TEXAS
TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES                                            O . defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
        ELk" Appoint appellate counsel to represent him.
                Asks the court to order that a free record bCjarovided to him.

                                                                        DANT

SUBSCRIBED AND SWORN to before me, this                             I      day     of                    A.D., 20.
                       FILED
                        Chris Daniel                                   u
                            District Clerk                    DEPUTY DISTRICT CLERK
                                                               pK\ DISTRICT COURT
                            SEP 1 5 2015                      HARRIS COUNTY, TEXAS
               Time:.        Harris County. Texas
                By
                                   Deputy
                                                                    ORDER
On        4)iA)is                             the court conducted a hearing and found that the defendant is indigent.

          The court orders that        _                                                 is appointed to represent
          defendant/appellant on appeal.
          The court reporter is ordered to prepare and file the reporter’s record without charge to the
          defendant/appellant.
Itiis further ordered that the clerk of this court mail a copy of the order to the cou
   CL A fl-E- > ‘L* L- O (y A Q . by certified mail return receipt requested, i




                                            A
                                                              _
                                                               cb
                                                              m.PRESIDING\
                                                                               i
                                                                     DISTRICT COURT
                                                              HARRIS COUNTY, TEXAS

                                                               AFFIRMATION
                                                                                                         m
                                                                                                         %Hi0#
                                                                                                                  *




     I,                       [A             >
                                                 (   i      at Law, swear or affirm that I will be solely
                                                                         Attorney
     responsible writing a brief and represen tinglhe appellant on appeal. If I am not able to preform my
                     fof:
     duties /as appelate cojmsek I will notify the court immediately so that the court may take the
     appropriater    aÿogÿaÿeeme/miaecessary.
                                                                                        BAR/SPN NUMBER

     ADDRESS
                      CCPU         (    r
                                                    7                                   3TY          7    STATE             ZIP

          7r*1                                                                           Hz)
                                                                                        7AX NUMBER


     EMAIUADDRES        Sij
                                       ml
                                       VI                If
  SWORN TO AND SUBSCRIBED BEFORE ME ON                                                        SEP 1 1 2015

                                                              DEPUTY DISTRICT CLERK (SIGNATURE)
                                                                DISTRICT CLERK
                   APPEAL CARD                               /51/
Court                                               Cause No.
                        H-)ÿ
                    The State of Texas

                   (°gjo                                   lO
Date Notice
Of Appeal:

Presentation:                              Vol.           Pg..

Judgment:                                  Vol. _         Pg..

Judge Presiding
                       _
Court Reporter         _
Court Reporter CjftgjfLiS L-o
                       _
Court Reporter

Attorney
on Trial            k'.Qg-T        -Uo
Attorney
on Appeal

          Appointed              >0         Hired   _
Offense                                    ASStrÿ CUtuD

Jury Trial:                      Yes       M        No.
Punishment
Assessed    _               U-9-e.
Companion Cases
(If Known)   \VV0 1 £ B °[
Amount of
Appeal Bond

Appellant
Confined:                        Yes       )Q     No.
Date Submitted
To Appeal Section                     °\   V tv*( IS
Deputy Clerk


Notice of Appeal Caid Rev 9/84
                                                                 %